Citation Nr: 1630073	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  08-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than July 12, 2004, for an award of a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to September 1985, from October 1990 to July 1991, and from November 1991 to July 2000.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Board granted service connection for posttraumatic stress disorder (PTSD) and remanded the Veteran's appeal for an earlier effective date for her TDIU as that claim was inexplicably intertwined with the effective date yet to be assigned for PTSD.  In a December 2012 rating decision, the RO assigned a 70 percent evaluation for PTSD effective July 12, 2004, and the Veteran's TDIU claim was subsequently readjudicated in a September 2015 supplemental statement of the case.  The Board is thus satisfied that the instructions in its June 2012 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The claim underlying the Veteran's TDIU was received by VA on July 12, 2004, she did not have a combined rating of 60 percent prior to that date, and the evidence does not establish a worsening of disability occurring in the year prior to that date.


CONCLUSION OF LAW

The criteria for an effective date prior to July 12, 2004, for an award of a TDIU have not been met.  38 U.S.C.A §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400(o), 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated June 2012.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and relevant Social Security Administration records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of her fibromyalgia in August 2004.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



Merits

The Veteran seeks an effective date earlier than July 12, 2004, for an award of a TDIU.  In this regard, the Veteran argues that her Social Security Administration records establish full disability prior to her claim. 

Generally, the effective date of an award of a TDIU or any other increased rating claim is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim for an increase was received within one year of the date the evidence of record indicates that the increase of disability occurred, the effective date is the earlier date that entitlement arose.  38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

On July 12, 2004, VA received the Veteran's claim for service connection for migraine headaches, irritable bowel syndrome, and PTSD, as well as for an increased evaluation for fibromyalgia.  She had no other pending claims or appeals with VA at that time.  She was afforded VA examinations of her fibromyalgia and associated carpal tunnel syndrome in August 2004, at which time she reported that her disabilities rendered her unemployable.  Based on these examinations, a December 2004 rating decision increased her fibromyalgia evaluation from 0 percent to 40 percent and, based on that evaluation in conjunction with her 30 percent evaluation for carpal tunnel syndrome, awarded a TDIU.  The effective date for the increase and the TDIU was July 12, 2004.  Additionally, the rating decision increased the carpal tunnel evaluation from 30 percent to 40 percent effective August 10, 2004.  Service connection for headaches and irritable bowel syndrome was denied and are beyond the scope of this appeal, and service connection for PTSD was subsequently granted on appeal.

Private treatment records for the period from June 2003 through July 2005 show that the Veteran's fibromyalgia did not worsen through this period.  In a June 2003 treatment record, her physician noted that she was already maxed out on her medications, and while subsequent records indicate that pain in specific parts of her body worsened and improved throughout treatment, there is no indication of a worsening less than one year prior to the receipt of her claim on July 12, 2004.

In her April 2005 notice of disagreement, the Veteran claimed that due to clear and unmistakable error, the effective date of her TDIU award should be July 13, 2000, the date she filed her original claim, presumably for fibromyalgia and its associated disabilities.  The Veteran stated that VA had access to her service treatment records and her VA treatment records, and that these records together establish that she suffered from Gulf War Syndrome well before discharge and continued to deteriorate thereafter.

In a December 2012 statement, the Veteran argues that she should be awarded an earlier effective date because records from the Social Security Administration indicate that she was 100 percent disabled prior to July 12, 2004.

As an initial matter, the Board addresses the Veteran's argument of clear and unmistakable error (CUE).  There are three elements of CUE: (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  CUE is a very specific and rare kind of error.  Even when the premise of error is accepted, it must be absolutely clear that a different result would have ensued for the error to be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

To the extent that the RO addressed the Veteran's CUE claim in its May 2008 statement of the case, the Board agrees that no such claim has been articulated.  The Veteran has not specified why the records in VA's possession should have led to a higher rating for fibromyalgia.  Moreover, her arguments state merely that her Gulf War Syndrome was evident, but that is not the issue.  VA granted service connection for fibromyalgia effective July 2000, which falls under the umbrella of Gulf War Syndrome.  See 38 C.F.R. § 3.317(a)(2)(i)(B)(2).  The relevant question is not her diagnosis but its severity, and she has not indicated how such records show an unmistakably more severe disability.  Furthermore, even if VA had rated her fibromyalgia at 40 percent in her original claim, she never claimed unemployability in conjunction with her original claim.  The issue of TDIU was not raised until the claim received on July 12, 2004, and so any CUE in a prior decision is irrelevant to the issue before Board. 

Prior to July 12, 2004, the Veteran was in receipt of a 30 percent rating for status post right carpal tunnel release with residual right upper extremity pain and weakness, a 10 percent rating for status post left carpal tunnel release with residual left upper extremity pain and paresthesia, a noncompensable rating for fibromyalgia, and a noncompensable rating for a skin condition with hair loss.  Her combined rating was 40 percent.  As her combined rating was less than 60 percent, the Board finds that she was ineligible for a schedular TDIU under 38 C.F.R. § 4.16(a).

Because prior to July 12, 2004, the Veteran was ineligible for a schedular TDIU under 38 C.F.R. § 4.16(a), the Board must consider whether extraschedular referral is appropriate under 38 C.F.R. § 4.16(b).  The Veteran is only eligible for referral an earlier effective date on an extraschedular basis if it is evident that the disabilities underlying her TDIU in the year prior to that date were similarly responsible for her inability to secure or follow substantially gainful employment.

The Board finds that the evidence weighs against an effective date earlier than July 12, 2004, for the Veteran's TDIU.  Specifically, the Board finds that the claim underlying her TDIU was received by VA on July 12, 2004, and the evidence weighs against a finding that the service-connected disabilities occurring in the year prior to that date were responsible for the Veteran's unemployability.  Indeed, a February 2002 Social Security Administration Decision determined that the Veteran was disabled due to "disorders of the back" for which the Veteran is not service-connected. The Board emphasizes that VA awarded TDIU in conjunction with increasing the fibromyalgia rating from noncompensable to 40 percent, which together with the other service-connected disabilities as the time, which in turn resulted in a total disability rating of 70 percent.  Nothing in the record indicates that prior to the date of assignment of TDIU, effective July 12, 2004, that the Veteran's service-connected disabilities had caused the Veteran to be unable to secure and follow substantially gainful employment. 

For these reasons, the Board finds that to the extent that the evidence demonstrates unemployability prior to July 12, 2004, such unemployability existed prior to July 12, 2003, and was the result of a nonservice-connected disability.  Therefore, referral for extraschedular consideration for TDIU under 38 C.F.R. § 4.16(b) prior to July 12, 2004 is not warranted.   


ORDER

The appeal is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


